Citation Nr: 1759535	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  14-01 464	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for gout.

2. Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to an increased rating for a low back disability rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from August 1979 to April 1988. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona and a February 2013 rating decision from the RO in St. Paul, Minnesota.  Jurisdiction over the appeal has since been moved to the RO in Houston, Texas.   

In February 2016, the Veteran testified at a hearing before the undersigned and a transcript of that hearing has been associated with the claims file.  

In July 2017, the Board obtained a Veterans Health Administration (VHA) medical opinion in connection with the above service connection claims and in September 2017 the Veteran was provided notice of that VHA.

In April 2016 and October 2017, first the Veteran's representative and later the Veteran waived agency of original jurisdiction review of the evidence added to the claims file since the statement of the case.  

The claim for an increased rating for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's gout was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected disabilities.

2.  The preponderance of the evidence shows that the Veteran's diabetes mellitus was not present in service or until many years thereafter and is not related to service or to an incident of service origin, including to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for gout have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts that his gout and diabetes mellitus are due to his military service and/or his service-connected disabilities to include the medications he takes to treat his service-connected disabilities and the fact that his service-connected musculoskeletal disabilities prevent him from exercising.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including diabetes mellitus, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2017).  

In this regard, in order to establish service connection for the claimed disorders, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted where disability is proximately due to or the result of already service-connected disability.  38 C.F.R. § 3.310.  Compensation is payable when service-connected disability has aggravated a non-service-connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

The post-service record documents the Veteran being diagnosed with gout and diabetes mellitus.  See, e.g., VA examinations dated in September 2013.  Moreover, the Board finds that the Veteran is competent to report on the objective manifestations of these disorders, such as pain, lost motion, and swelling, because it comes to him via his own senses.  See Davidson.  Furthermore, service treatment records document a number of joint injuries as well as a low back injury and a problem with leg cramps

However, the Veteran has already been granted service connection for these joint/low back injuries and the service treatment records, including the August 1979, October 1980, October 1982, October 1983, September 1985, and October 1987 examinations, are negative for symptoms, treatment, or a diagnosis of gout and/or diabetes mellitus.  In fact, at all of these examinations the Veteran did not report a history, symptoms, and/or diagnoses of gout and/or diabetes mellitus and his examinations were normal with negative sugars.  These medical opinions are not contradicted by any other medical evidence of record.  See 38 C.F.R. § 3.303(a); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Likewise, and contrary to the Veteran's claims to the contrary, the results from the numerous laboratory tests found in the service treatment records where never opined by the reviewing examiners to show he was pre-diabetic and/or had diabetes mellitus.  Id. 

The record also does not show the Veteran being diagnosed with either disability in the first post-service year.  See 38 C.F.R. §§ 3.307, 3.309.  

Similarly, the record does not show that the Veteran had a continued problem with gout and/or diabetes mellitus in and since service.  In fact, as reported above, August 1979, October 1980, October 1982, October 1983, September 1985, and October 1987 examinations are negative for complaints, diagnoses, or treatment for gout and/or diabetes mellitus.  Likewise the post-service records are negative for a history, complaints, and/or a diagnosis of gout until 2008 (see, e.g., treatment record from Great Lake Regional Medical Center dated in October 2008) and diabetes mellitus until 2011 (see, e.g., treatment record from Dr. Kenneth J. Stanley dated in January 2011).  

Furthermore, the Board finds that the most probative evidence of record shows that the Veteran's post-service gout and diabetes mellitus are not due to his military service.  See 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  

In reaching the above conclusion, the Board has not overlooked the January 2011 Dr. Michael Maier opinion that the Veteran's gout and diabetes mellitus were due to his service (i.e., the Veteran's military career "predisposed [him] to all current medical conditions.").  Likewise, the Board has not overlooked the October 2017 opinion from Dr. Timothy Daniel that the Veteran's diabetes mellitus was due to his military service [(i.e., the Veteran's "history of diabetes began in the military when he was initially diagnosed with prediabetes.").  However, the Board does not find Dr. Maier's opinion probative because it is not supported by any rational.  See Bloom v. West, 13 Vet. App. 185, 187 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  Similarly, the Board does not find Dr. Daniel's opinion probative because it is based on an inaccurate medical history; the Veteran being diagnosed as pre-diabetic while on active duty.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  On the other hand, the Board finds that July 2017 VHA opinions that neither gout nor diabetes mellitus was due to the Veteran's military service the most probative evidence of record because it was based on a review of the record on appeal and it supported by citation to medical evidence found in the claims file and controlling medical literature.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases).

Lastly, the Board finds that the most probative evidence of record shows that the Veteran's post-service gout and diabetes mellitus are not caused or aggravated by his service-connected disabilities, to include the medications he takes to treat these disabilities and the lack of an ability to exercise caused by these disabilities.  See 38 C.F.R. § 3.310; Allen.  

In fact, as to gout, the September 2013 VA examiner and July 2017 VHA both included opinions that the Veteran's gout was not secondary to his service-connected disabilities and these opinions are not contradicted by any other medical evidence of record.  See Colvin. 

As to diabetes mellitus, the Board in reaching the above conclusion has not overlooked the February 2016 opinion from Dr. Timothy Daniel (i.e., that the Veteran's "many orthopedic issues definitely contributed to his diagnosis of type two diabetes.").  However, the Board does not find Dr. Daniel's opinion probative because it is not supported by any rational.  See Bloom.  On the other hand, the Board finds that the September 2013 VA examination and July 2017 VHA opinions that diabetes mellitus was cause and/or aggravated by the Veteran's service-connected disabilities, to include the medications taken to treat the service connected disabilities and the impact his service connected musculoskeletal disabilities had on his ability to exercise, the most probative evidence of record because obtained for the express purpose of ascertaining the origins of the Veteran's disorder and the opinions were provided after a review of the record on appeal and/or an examination of the Veteran and are supported by citation to medical evidence found in the claims file and controlling medical literature.  See Owens v

Lastly, as to direct and secondary service connection, the Board finds that the Veteran and other lay persons are not competent to provide nexus opinions because they do not have the required medical expertise to provide answers to these complex medical questions.  See Davidson.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for gout and diabetes mellitus and the claims are denied on a direct and secondary basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.310.

In reaching all the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert.  


ORDER

Service connection for gout is denied.

Service connection for diabetes mellitus is denied.


REMAND

As to the claim for an increased rating for a low back disability, the Board finds that another remand is necessary because the existing VA examinations do not included range of motion testing in both active and passive motion, weight-bearing, and non weight-bearing situations.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017) (holding that VA must consider the range of motion of a joint in both active and passive motion, weight-bearing, and non weight-bearing situations when rating a disability based on lost motion).  As such, a new VA examination is necessary to conduct the appropriate range of motion testing.

Accordingly, this issue is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file any outstanding VA treatment records.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records including from Dr. Kenneth Stanley, Kaiser, Dr. Timothy Daniel, and Dr. Michael Maier.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any current problems caused by his low back disability.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule the Veteran for appropriate VA examinations to determine the nature and severity of his low back disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

A. Range of Motion Studies:

The examiner should identify all low back pathology found to be present.  

In providing this information the examiner should different, if possible, between the low back symptomatology due to the service-connected low back disability and that caused by the documented post-service motor vehicle accident.  If it cannot be done, the examiner should state so. 

The examiner should conduct all indicated tests and studies, to include range of motion studies.  Full range of motion testing must be performed where possible.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  

If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

B. Other Findings:

The examiner should also discuss the nature and severity of any right or left-sided radiculopathy or neuropathy found to be present.  

Further, the examiner should state whether the low back disability is productive of any incapacitating episodes, which are defined as periods of acute signs and symptoms that require bed rest prescribed by a physician or treatment by a physician, and if so, the frequency and duration.

The examiner should also state whether the low back disability is productive of any bowel or bladder problems.

5.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC).  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


